DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note that all citations within brackets [] represent locations within the prior art references and all citations within parentheses () represent locations within the instant application.
Claims 1-3, 5-13, 15-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg" and further in view of Venkataraman et al. US 20170231602 A1 “Venkataraman”, Feng US 20110021915 A1 "Feng" and Chalana et al. US 20060025689 A1 “Chalana” and Lee et al. US 20160157829 A1 “Lee”.
In regard to claims 1 and 15, Rothberg discloses “An ultrasound imaging system, comprising:” (Claim 1) and “A method of operating a processor in an ultrasound imaging system, the method comprising:” ("A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. Furthermore, Rothberg discloses "A method, comprising: using at least one computing device comprising at least one processor to perform: obtaining an ultrasound image of a subject captured by an ultrasound device" [Claim 11]. Therefore this method includes a processor operating an ultrasound imaging system (i.e. an ultrasound device).);
a transducer configured to supply ultrasound signals […] to a subject and to receive ultrasound echo signals […] from the subject […]” (Claim 1) ("The system of claim 24, wherein the ultrasound device comprises a plurality of ultrasonic transducers" [Claim 25]. Additionally, Rothberg discloses "The ultrasound device may be configured to transmit acoustic waves into a subject using ultrasonic transducers, detect the reflected acoustic waves, and use them to generate ultrasound data" [0148]. Therefore, the transducer can be configured to supply ultrasound signals to a subject and to receive ultrasound echo signals from the subject (i.e. the reflected acoustic waves).); 
“a processor configured to: produce ultrasound image data from received ultrasound echo signals […] (Claim 1) and “producing ultrasound image data from received ultrasound echo signals […];” (Claim 15) ("An apparatus comprising: at least one processor configured to: obtain an ultrasound image of a subject and identify at least one medical parameter of the subject at least in part by analyzing the ultrasound image using a deep learning technique" [Claim 1]. Since the processor obtains an ultrasound image it inherently received ultrasound echo signals. Furthermore, Rothberg discloses “obtaining an ultrasound image of a subject captured by an ultrasound device; identifying at least one anatomical feature of the subject in the ultrasound image using an automated image processing technique, and identifying at least one medical parameter of the subject using the identified anatomical feature" [Claim 11]. Since the method utilizes the identified anatomical feature, the location of the physical features in the image data are inherently known. Also since an ultrasound image is obtained, ultrasound echo signals were inherently received.);
“[…] supply the ultrasound image data to a trained neural network that is configured to identify […] in the ultrasound image data, and compute one or more physiological parameters from the […]” (Claim 1) and “supplying the ultrasound image data to a trained neural network that is configured to identify […] in the ultrasound image data” (Claim 15) ("The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part 
Furthermore, Rothberg discloses "The method of claim 11, wherein identifying the at least one anatomical feature of the subject comprises providing the ultrasound image as an input to a multi-layer neural network" [Claim 13]. In regard to a trained neural network, Rothberg discloses "In some embodiments, the App may leverage state-of-the-art machine learning technology, such as deep learning. In these embodiments, the App may employ a trained model, such as a trained neural network, that is configured to generate instructions to provide to the operator" [0006]. A multi-layer neural network is an example of a deep learning technique and since the App can utilize deep learning with a trained model, the multi-layer neural network represents a trained neural network.); 
“compute one or more physiological parameters […]” (Claim 1) and “computing one or more physiological parameters of a subject […]” (Claim 15) ( "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of computing one or more physiological parameters from the identified location of the one or more physical features. Furthermore, Rothberg discloses "The method of claim 11, wherein identifying the at least one medical parameter comprises identifying a medical parameter selected from 
“producing an alert if at least one of the one or more physiological parameters varies by more than a threshold amount from a baseline value” (Claim 15) ("In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g. green) to indicate that the values are within a normal range, a second color (e.g. orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g. red) to indicate that the values are in an abnormal range" [0201]. Under broadest reasonable interpretation, this color change represents an alert. The orange and red colors indicate that the values are in a borderline abnormal and abnormal range, respectively. These ranges represent threshold amounts. Therefore, under broadest reasonable interpretation, this color change (i.e. alert) is produce if at least one of the one or more physiological parameters varies by more than a threshold amount from a baseline value.);
“a display configured to simultaneously display one or more physiological parameters and the ultrasound image” (Claim 1) and “displaying the one or more physiological parameters and the ultrasound image simultaneously” (Claim 15) ("The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Since the medical parameters are overlaid onto an ultrasound image, the parameters are displayed simultaneously with the ultrasound image.).
including a first imaging modality and a second imaging modality which is different from the first imaging modality” (Claim 1), producing ultrasound image data from “received ultrasound echo signals of a second imaging modality which is different from the first imaging modality” (Claim 15), to receive ultrasound echo signals “corresponding to the first imaging modality and the second imaging modality” (Claim 1), that the processor is configured to produce an ultrasound image from the ultrasound echo signals “of the first imaging modality” (Claim 1), that the method produces ultrasound image from ultrasound image date received ultrasound echo signals of a “first imaging modality” (Claim 15), that the processor is configured to “produce ultrasound image data from the ultrasound echo signal of the second imaging modality” […] (Claim 1) “the first imaging modality and the second imaging modality being interleaved” (Claim 1), “wherein the received ultrasound echo signals of the first imaging modality and the received ultrasound echo signals of the second imaging modality are interleaved” (Claim 15).
Venkataraman discloses that the transducer supplies ultrasound signals “including a first imaging modality and a second imaging modality which is different from the first imaging modality” (Claim 1), producing ultrasound image data from “received ultrasound echo signals of a second imaging modality which is different from the first imaging modality” (Claim 15), to receive ultrasound echo signals “corresponding to the first imaging modality and the second imaging modality” (Claim 1), that the processor is configured to produce an ultrasound image from the ultrasound echo signals “of the first imaging modality” (Claim 1), that the method produces ultrasound image from ultrasound image date received ultrasound echo signals of a “first imaging modality” (Claim 15), that the processor is configured to “produce ultrasound image data from the ultrasound echo signal of the second imaging modality” […] (Claim 1), “producing ultrasound image data from received ultrasound echo signals of a second imaging modality” (Claim 15), “the first imaging modality and the second imaging modality being interleaved” (Claim 1), “wherein the received ultrasound echo signals of the first imaging modality and the received ultrasound echo signals of the second imaging modality are interleaved” (Claim 15) (“When the probe is utilized in conjunction with the positioning device, two or more sets of different ultrasound modalities images may be registered to generate a series of 2D mpUS and/or 3D mpUS volume. […] As shown in FIG. 4A, in a first rotational scan a standard B-mode ultrasound image is acquired. In the present example, the image is of a patient’s prostate. After the first image set is acquired, the probe is re-rotated using a second imaging modality. In the present example, an elastography ultrasound is performed during the second scan. […] After the elastography image is obtained, the probe may again be re-rotated using a third imaging modality. In the present example, a Doppler image is performed during the third scan to identify areas (1, 2, and 3) of blood flow above or below a predetermined threshold. […] FIG. 4D illustrates the registration of the three images into a mpUS image. This image with multiple modes of information may then be analyzed to identify potential regions of interest” [0062]. Therefore, since the probe can be rotated so that two or more different ultrasound imaging modalities are used to image the patient, under broadest reasonable interpretation, the transducer (i.e. probe) can be configured to supply ultrasound signals including a first imaging modality and a second imaging modality. Additionally, since the first image set can be acquired and the second image set (i.e. corresponding to the second imaging modality) can be acquired, the transducer is configured to receive ultrasound echo signals corresponding to the first imaging modality and the second imaging modality. Furthermore, since the first rotational scan (i.e. corresponding to the first imaging modality), acquires a standard B-mode image and the second scan (i.e. corresponding to the second imaging modality) acquires an elastography image, under broadest reasonable interpretation, the second imaging modality is different from the first imaging modality.
In regard to the first imaging modality and the second imaging modality being interleaved, Venkataraman discloses “FIG. 4D illustrates the registration of the three images into a mpUS image. This image with multiple modes of information may then be analyzed to identify potential regions of 
that the processor is configured to “produce(ing) an ultrasound image from the ultrasound echo signals of the first imaging modality” (Claims 1 and 15) (“FIG. 4A-4D illustrate highly simplified ultrasound images for three ultrasound imaging modalities (FIGS. 4A-4C) and a mpUS image (FIG. 4D) generated from the three ultrasound imaging modalities. […] As shown in FIG. 4A, in a first rotational scan a standard B-Mode ultrasound image is acquired” [0062]. Furthermore, Venkataraman discloses “That is, a B-mode image is a 2 dimensional cross sectional view of the underlying structures and is made up of numerous B-mode (brightness mode) scan lines. These images allow for visualization and quantification of anatomical structures, as well as for the visualization of diagnostic and therapeutic procedures” [0048]. Thus, since the B-mode image can be displayed as shown in FIG. 4A, under broadest reasonable interpretation, the processor had to have been configured to produce an ultrasound image from the ultrasound echo signals of the first imaging modality.); 
that the processor is configured to “produce ultrasound image data from the ultrasound echo signal of the second imaging modality” (Claim 1) and “producing ultrasound image data from received ultrasound echo signals of a second imaging modality” (Claim 15) (“After the first image set is acquired, the probe is re-rotated using a second imaging modality. In the present example, an elastography ultrasound is performed during the second scan. […] After the elastography image is obtained, the probe may again be re-rotated using a third imaging modality” [0062]. In this case, since the elastography image can be displayed as shown in FIG. 4B, under broadest reasonable interpretation, the processor had to have been configured to produce ultrasound image data from the ultrasound echo signals of the second imaging modality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to include the transducer being configured to supply ultrasound signals including a first imaging modality and a second imaging modality as disclosed in Venkataraman in order to allow the regions of interest within the patient to be identified [Venkataraman: 0062]. By imaging the patient with more than one imaging modality, different features of the subject can be acquired and analyzed. Furthermore, by interleaving imaging modalities, the user can be provided with more information about the regions of interest within the subject than a single imaging modality. Combining the prior art elements according to known techniques would yield the predictable result of providing a user with more imaging data with which the patient’s anatomy can be analyzed.
The combination of Rothberg and Venkataraman does not teach that the trained neural network is configured to “identify an endocardial border” (Claims 1 and 15) and that the computation of the one or more physiological parameters is based on the “endocardial border” (Claims 1 and 15).
Feng discloses that the trained neural network is configured to “identify an endocardial border” (“a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. 
In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to identify a location of the structure, under broadest reasonable interpretation, the trained neural network is capable of identifying an endocardial border in the ultrasound image data.); and 
that the computation of one or more physiological parameters is based on the “endocardial border” (“In act 40, one or more measurements are performed. The measurements rely on the locations determined for the structure. […] Any parameter may be calculated, such as distance, circumference, volume, change, velocity, acceleration, or other anatomy parameter” [0068]. In this case, since the processor 12 can identify the endocardial border (i.e. the structure) and the processor can perform one or more measurements of parameters, under broadest reasonable interpretation, one or more physiological parameters can be computed from the endocardial border. Furthermore, Feng discloses “Other measurement values may be calculated. For example, one or more distances are used in estimating a volume, such as LV (i.e. left ventricle) end diastolic volume (LVEDV), and LV end systolic 
Furthermore, the examiner notes that Feng also teaches “the first imaging modality and the second imaging modality being interleaved” [0026]. Specifically, Feng discloses “The scan line is scanned at any repetition rate to acquire data for the temporal dimension. The M-mode scanning may be continuous (e.g., transmit and receive operations with or without a delay for acoustic reverberation die down are performed sequentially without interleaving for other scanning modes) or may be interleaved with B-mode, flow mode or other scanning modes” [0026]. Therefore, the M-mode scanning data can be interleaved with B-mode, flow mode or other scanning modes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg and Venkataraman so as to identify the endocardial border as disclosed in Feng in order to compute physiological parameters that relate to heart function. The chambers of the heart (i.e. the right/left atria and right/left ventricle) are found within the endocardial layer of the heart and are each associated with an endocardial border (i.e. wall). Being able to identify the endocardial borders within the heart would allow for different measurements and calculations to be performed such as ejection fraction. This parameter represents the stroke volume (i.e. the volume of blood ejected from the left ventricle during heart contraction or the difference between the LVEDV and the LVESV) divided by the LVEDV. If the calculated ejection fraction is low, then this can be indicative of an abnormality within the heart which may require an intervention. Combining the prior art elements according to known techniques would yield the predictable result of computing physiological parameters of the heart which can indicate its functionality. 
The combination of Rothberg, Venkataraman and Feng does not teach that the processor is configured to “receive(ing) signals from a respiration sensor and ignore a portion of the ultrasound image data if the portion of the image data are obtained when the respiration sensor indicates that the subject is breathing” (Claims 1 and 15).
Chalana discloses that the processor is configured to “receive(ing) signals from a respiration sensor and ignore a portion of the ultrasound image data if the portion of the image data are obtained when the respiration sensor indicates that the subject is breathing” (“A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under broadest reasonable interpretation, the motion sensor constitutes a respiration sensor that can receive signals indicating whether or not the patient is respiring.
In regard to ignoring a portion of the ultrasound imaging data if the portion of the imaging data are obtained when the respiration sensor indicates that the subject is breathing, Chalana discloses “A motion sensor (not shown) in a transceiver 10 detects whether or not a patient breathes and should therefore ignore the ultrasound data being collected at the time due to errors in registering the 3-dimensional scan lines with each other” [0086]. As established previously, the motion sensor constitutes a respiration sensor. In this case, when the motion sensor detects that a patient is breathing, the ultrasound data being collected at that time is invalid and is therefore ignored. Therefore, under broadest reasonable interpretation, the processor can be configured to ignore a portion of the ultrasound imaging data if the portion of the imaging data are obtained when the respiration sensor (i.e. motion sensor) indicates that the subject is breathing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman and Feng so as to include a respiration sensor and ignoring the ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing as discloses in Chalana in order to obtain images of the heart that are subject to less motion artifacts. When a person breathes, this introduces 
The combination of Rothberg, Venkataraman, Feng and Chalana does not teach “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display” (Claims 1 and 15).
Lee discloses “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display” (“According to one or more exemplary embodiments, a medical imaging apparatus includes […] a data processor configured to acquire received signals based on the ultrasound echo signals received by the ultrasound transceiver […] wherein, if the user input is received via the input device, the data processor suspends generation of the Doppler data” [0020] and “The Doppler image may include at least one selected from a color Doppler image, a power Doppler image, a continuous wave (CW) Doppler image, and an M-mode image. […] In this case, the data processor 210 may suspend generation of an ultrasound image” [0088]. In this case, the Doppler image data constitutes ultrasound image data that is acquired from the echo signals of the second imaging modality (i.e. M-mode image). In order for ultrasound image data to be shown on a display, the image data had to have been generated. Therefore, since the data processor can suspend the generation of the Doppler data (i.e. the second imaging modality), under broadest reasonable interpretation, the ultrasound image data from the echo signals of the second imaging modality cannot be shown on the display. Thus, the ultrasound image data from the echo signals of the second imaging modality is not shown on the display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman, Feng and Chalana so as 
In regard to claims 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to supply the ultrasound image data to the trained neural network as a frame of the ultrasound image is created and the display is configured to simultaneously display the ultrasound image and the one or more physiological parameters” (Claim 2) and  ("The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part by providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Therefore, the processor can produce ultrasound image data to supply to a multi-layer neural network. In regard to frames, Rothberg discloses "The computing device 1502 may be configured to process the ultrasound data from the ultrasound device 1514 to generate ultrasound images for display on the display screen 1508 [...] As additional ultrasound data is acquired, additional frames or images generated from more-recently acquired ultrasound data are sequentially displayed" [0310]. Since the ultrasound data can be acquired in frames, under broadest reasonable interpretation, the processor can supply the ultrasound image data to the trained neural network (i.e. the multi-layer neural network) as a frame of the ultrasound image is created. 

In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg discloses “wherein the display is further configured to simultaneously display the one or more physiological parameters and ultrasound image […]” ("The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, since the medical parameters can be overlaid onto the ultrasound image, these entities are displayed simultaneously. In regard to the location of the physical features being identified by the neural network Rothberg discloses "The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part as providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Since the anatomical feature (i.e. the physical feature) can be identified by the multi-layer neural network, under broadest reasonable interpretation the location of the physical feature is identified.).
Rothberg does not teach that the ultrasound image data is data “in which the endocardial border is identified by the neural network”.
Feng discloses that the ultrasound image data is data “in which the endocardial border is identified by the neural network” (“a processor operable to identify a location of the structure from the 
In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to identify a location of the structure, under broadest reasonable interpretation, the trained neural network is capable of identifying an endocardial border in the ultrasound image data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to identify the endocardial border as disclosed in Feng in order to compute physiological parameters that relate to heart function. The chambers of the heart (i.e. the right/left atria and right/left ventricle) are found within the endocardial layer of the heart and are each associated with an endocardial border (i.e. wall). Being able to identify the endocardial borders within the heart would allow for different measurements 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg does not teach “wherein the first imaging modality is a B-Mode and the second imaging modality is an M-Mode”.
Venkataraman discloses “wherein the first imaging modality is a B-mode” (“wherein said first, second and third ultrasound imaging modalities are selected from a group of imaging modalities including: B-mode; elastography mode; b-mode with injection of contrast agent; Doppler mode; and PAT mode” [Claim 12]. Therefore, the first imaging modality can be a B-mode imaging modality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to include the first imaging modality being a B-mode as disclosed in Venkataraman in order to allow the user to visualize and quantify anatomical structures based on ultrasound echoes [Venkataraman: 0048]. B-mode (i.e. brightness mode) is one of a finite number of ultrasound modalities that can be used to view the heart, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to visualize anatomical structures within the heart.
The combination of Rothberg and Venkataraman does not teach “wherein the second imaging modality is an M-Mode”.
Feng discloses “wherein the second imaging modality is an M-Mode” ("acquiring M-mode data representing a line within a patient over a range of time" [Claim 1]. Therefore, the second image data can be M-mode ultrasound image data. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg and Venkataraman with the M-mode image data disclosed by Feng in order to obtain one-dimensional data representing the ventricle of the heart. M-mode imaging is an imaging modality that “uses one interrogation beam and captures intensity information or that beam across time” [Feng - 0003]. Additionally, “M-mode images may have high image quality, allowing accurate measurement and capture of subtle motion” of organs such as the moving heart [Feng – 0003]. This modality provides the user with a one-dimensional image of a region of a patient [Feng – 0027]. Since different structures react differently to acoustic energy, the location of specific structures along the scan line can be identified with an M-mode image. Additionally, M-mode scanning may be continuous [Feng – 0026] and therefore it can allow for real-time imaging of structures like the heart. Therefore, in order to visualize a ventricle wall, which is a component of the heart, it would be obvious to utilize M-mode image data in order to obtain accurate measurements of heart motion.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the one or more physiological parameters include one or more of ejection fraction, fractional shortening, stroke volume and cardiac output” ("The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, an end-systolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. In this case, a medical parameter constitutes a physiological parameter. Therefore, the apparatus disclosed in Rothberg can calculate physiological parameters such as ejection fraction, fractional shortening, stroke volume and cardiac output as the physiological parameter.).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg discloses "wherein the processor is configured to compute the one or more physiological parameters […]" ("The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of computing one or more physiological parameters.).
Rothberg does not teach “over a number of cardiac cycles”.
over a number of cardiac cycles” ("Once prepared, the M-mode data is integrated over time. For each depth along the line, the M-mode data over a portion of a heart cycle, a plurality of heart cycles, the time represented in a portion of an image, the time represented over an entire image, user set time frame, or other length of time is summed" [0035]. Since multiple heart cycles (i.e. cardiac cycles) can be summed, under broadest reasonable interpretation, the physiological parameters can be calculated for each of these cardiac cycles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg so as to calculate the physiological parameters over a number of cardiac cycles as disclosed in Feng in order to understand how the heart is functioning over time. It is possible that the subject being examined could have a heart arrhythmia or experience a modified heart rate due to external factors (i.e. experiencing fear) and as a result assessing the individual based on one cardiac cycle could provide the physician an inaccurate representation of the heart function. Obtaining ultrasound image data over multiple cardiac cycles can allow for the calculation of an average physiological parameter which would be a better indication of the overall functionality of the heart. In order to account for abnormalities such as the ones mentioned above, it would be obvious to calculate physiological parameters over a number of cardiac cycles.
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg discloses “wherein the processor is configured to determine […] the display is configured to display […] the at least one physiological parameters” ("A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. 

In regard to a display being configured to display at least one physiological parameter, Rothberg discloses “The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, under broadest reasonable interpretation, the display can be configured to display physiological parameters.).
Rothberg does not teach that the processor is configured to “determine an average at least one physiological parameter of the one or more physiological parameters over the number of cardiac cycles” or that the display is configured to display “an average of the at least one physiological parameters”.
Feng teaches that the processor is configured to “determine an average at least one physiological parameter of the one or more physiological parameters over the number of cardiac cycles” and “the display is configured to display an average of the at least one physiological parameters” ("The M-mode data for each depth is summed along the entire image, resulting in the intensity profile or curve shown in the right half of FIG. 3. The intensity profile image gives strong cues about the vertical coordinated of each caliper or structure. Other combination functions may be used, such as an average" [0035]. Since an average function can be applied to the M-mode data and the M-mode data can be used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg so as to display an average of the calculated physiological parameters disclosed in Feng in order to understand how the heart is functioning over time. It is possible that the subject being examined could have a heart arrhythmia or experience a modified heart rate due to external factors (i.e. experiencing fear) and as a result assessing the individual based on one cardiac cycle could provide the physician an inaccurate representation of the heart function. Obtaining ultrasound image data over multiple cardiac cycles can allow for the calculation of an average physiological parameter which would be a better indication of the overall functionality of the heart. Therefore, in order to account for abnormalities such as the ones mentioned above, it would be obvious to calculate an average of the physiological parameters and to subsequently display that average so the physician can assess the heart function and recommend treatments accordingly. 
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg teaches “wherein the processor is configured to display […] the calculated physiological parameters” ("A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. In regard to calculating physiological parameters, Rothberg discloses "The apparatus of claim 1, wherein the at least one 
In regard to displaying physiological parameters, Rothberg discloses “The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, the physiological (i.e. medical) parameters can be displayed to the physician.).
Rothberg does not teach that “the processor is configured to determine a variance of the one or more physiological parameters” or that the “display is configured to display the variance of the one or more physiological parameters”.
Feng teaches to that “the processor is configured to determine a variance of the one or more physiological parameters” and that the “display is configured to display the variance of the one or more physiological parameters” ("For example, a value of a measure determined based on the location is displayed. One of the measurements of act 40 is provided to the user, or a measurement from the M-mode data (e.g. a variance of intensity) at the location is provided. The value is displayed as text, in a chart, or as part of a table. The value may be labeled such as indicating the parameter represented by the value and the units of measurement. Other information may be displayed, such as other values of measures" [0073]. Since the variance of intensity can be measured and the value may indicate the parameter (i.e. physiological parameter) and provided to the user, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg such that it can display a variance as disclosed by Feng in order to determine the average squared differences for the physiological parameters from the mean (i.e. average). When the variance is high this indicates that the calculated physiological parameter values are highly variable and may contain outliers and as a result, the measurement may not be as reliable. The variance being low indicates that the calculated physiological parameters are relatively similar to that of the mean. Being able to display the variance would allow the physician to assess how reliable the calculated physiological parameters are. Should the variance be above a certain level it could either indicate a heart abnormality or that there was an error during data collection. Therefore, having access to this value would allow the physician to determine the next steps to take in regard to establishing a diagnosis and treatment plan.  
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to: compare the one or more physiological parameters to a threshold and produce a comparison; and trigger an alert based on the comparison” ("For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. The ejection fraction is an example of a calculated physiological parameter. Thus the computing device (i.e. processor) can compare the one or more physiological parameters, such as the ejection fraction value 
In regard to triggering an alert based on the comparison, Rothberg discloses "In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g., green) to indicate that the values are within a normal range, a second color (e.g., orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g., red) to indicate that the values are in an abnormal range" [0201]. In order to indicate that the values are within a normal, borderline abnormal or abnormal range, the physiological parameters had to have been compared to a threshold. This color change, under broadest reasonable interpretation, represents an alert that is triggered based on the comparison between the physiological (i.e. medical parameter) and a threshold.).
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to read the threshold from a patient record” ("In some embodiments, the method may further include obtaining an ultrasound image containing the target anatomical view of the subject. For example, the ultrasound image may be obtained from an electronic health record of the subject" [0179]. Therefore, patient records can be accessed by the processor of the system. 
In regard to a threshold, Rothberg discloses "For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. Since the "computing device may analyze the ultrasound image containing the target anatomical view to identify one or more medical parameters (e.g. an EF of the 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to: determine additional physiological parameters from a patient record; and compare the one or more physiological parameters to the additional physiological parameters” ("For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure. The computing device may combine the information regarding the medical parameters with other information (such as the medical information about the subject received in act 1302) to diagnose a medical condition of the subject" [0255]. The ejection fraction constitutes a physiological parameter (i.e. a one or more physiological parameter). Furthermore, the other information (i.e. such as the medical information about the subject received in act 1302) under broadest reasonable interpretation, constitutes additional physiological parameters from a patient record because this other information can be combined (i.e. compared) with the information regarding the medical parameter (i.e. the physiological parameter or ejection fraction). Since the computing device (i.e. processor) may combine the information regarding the medical parameters with other information, under broadest reasonable interpretation, the processor can determine additional physiological parameters from a patient record and can compare the one or more physiological parameters (i.e. ejection fraction) to the additional physiological parameters.).
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg discloses “the processor is configured to determine at least one anatomical measurement […] and the display is configured to display the at least one anatomical measurement” (“The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408” [0199]. In order for the set of medical parameters 410 are overlaid onto the ultrasound image 408, the processor had to have been configured to determine the at least one anatomical measurement and display the at least one anatomical measurement.).
Rothberg does not teach that the at least one anatomical measurement is “of the endocardial border”.
Feng discloses that the at least one anatomical measurement is “of the endocardial border” (“a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian of neural network classifiers” [0088]. A learned neural network classifier is synonymous with a trained neural network classifier. Therefore, the processor can utilize a trained neural network classifier to identify a specific location of a structure from ultrasound M-mode data. In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left  ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to include the geometric measurement of the endocardial border as disclosed in Feng in order to for the physician to be provided with a better understanding of the geometrical relationships present within the heart. The endocardial borders of the chambers of the heart are each associated with a specific geometry including its size and shape. Should the patient experience a deformation of one or more of these chambers (i.e. altering the geometry of the chamber), then the heart may not function properly. Therefore, taking anatomical measurements of the endocardial border, would enable the physician to determine whether there are detrimental deformations within the heart of the patient. Combining the prior art elements according to known techniques would yield the predictable result of providing anatomical measurements of the endocardial border.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “further comprising: determining one or more of the threshold amount and the baseline value based on a previous physiological parameter computed for the subject” ("For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. Since the ejection fraction (i.e. a 
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “further comprising: determining at least one of the baseline value and the threshold amount based on at least one of the subject's race, age, sex and previous medical history” ("The method may include receiving medical information about a subject. Example medical information about a subject includes: heart rate, blood pressure, body surface area, age, weight, height, and medication being taken by the subject" [0177]. Since the method can receive the age of the subject, under broadest reasonable interpretation, this medical information can be used to determine a baseline value for the physiological parameters of interest. Additionally, Rothberg discloses "In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g. green) to indicate that the values are within a normal range, a second color (e.g. orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g. red) to indicated 
In regard to claims 22-23, due to its dependence on claims 1 and 15, respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is further configured to identify a first interior wall and a second interior wall of a heart muscle; and “determine a distance between the first interior wall and the second interior wall of the heart muscle by analyzing a distance between pixels in each column of an image” (Claim 22) and “further comprising identifying a first interior wall and a second interior wall of a heart muscle; and determining a distance between the first interior wall and the second interior wall of the heart muscle by analyzing the distance between pixels in each column of an image” (Claim 23) (“In some embodiments the computing device may identify the medical parameters by analyzing one of more characteristics of the identified anatomical feature. For example, the computing device may identify a heart ventricle in the ultrasound image and the dimensions of the heart ventricle may be extracted from the ultrasound image to determine a ventricle volume and/or a ventricle diameter” [0250]. A heart ventricle is a heart muscle which inherently contains a first internal wall and a second internal wall. The diameter of the heart ventricle by definition represents the distance between the first wall and the second wall of the heart muscle (i.e. the heart ventricle). In order to be able to calculate the ventricle diameter, under broadest reasonable interpretation, the computing device (i.e. processor) had to have identified a first internal wall and a second internal wall of the heart muscle. Since the computing device can identify a heart ventricle and extract the ventricle diameter of the heart ventricle from the ultrasound image, under broadest reasonable interpretation, the processor (i.e. computing device) provides for the steps of identifying a first internal wall and a second internal 
In regard to claim 24, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, teaches “wherein the alert indicates at least one of a patient condition or a problem detecting echo signals” ("In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g. green) to indicate that the values are within a normal range, a second color (e.g. orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g. red) to indicate that the values are in an abnormal range" [0201]. In this case, since the display 406 can display a medical parameter in a first color (i.e. normal range), a second color (i.e. borderline abnormal range) and a third color (i.e. an abnormal rage), under broadest reasonable interpretation, these colors represent an alert that indicates the patient condition. Thus, the alert is capable of indicating a patient condition.).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg", Venkataraman et al. US 20170231602 A1 “Venkataraman”, Feng US 20110021915 A1 "Feng" and Chalana et al. US 20060025689 A1 “Chalana” and Lee et al. US 20160157829 A1 “Lee” as applied to claims 1-3, 5-13, 15-17 and 22-24 above, and further in view of Vaezy et al. US 20050038340 A1 “Vaezy”. 
In regard to claims 19 and 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chalana discloses “signals from the respiration sensor” (Claim 19) and “receiving signals from a respiration sensor” (Claim 20) (“A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under broadest 
The combination of Rothberg, Venkataraman, Feng, Chalana and Lee does not teach “wherein the processor is configured to automatically determine start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 19) or “automatically determining start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 20).
Vaezy discloses “wherein the processor is configured to automatically determine start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 19) and “automatically determining start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 20) (“Ultrasound imaging machine 216 provide the synchronization signal to an HIFU control and electrical energy generating system 218, as discussed above. The remaining component in FIG. 22 is a physiological information acquisition section 220, which enables synchronization of the imaging and HIFU therapy with physiological activity, such as respiration or cardiac activity (provided by an electrocardiogram system – not shown). Use of the physiological information avoids problems associated with movement of the patient’s body due to physiological activity. For example, 3D imaging and HIFU therapy can be controlled so that they are implemented only at the end of expiration in the breathing cycle, since motion of the patient is more repeatable than at mid inspiration. A physiological sensor such as a respiration detector (not shown), which is well known in the art, can provide the information for this section of the system” [0067]. Since the 3D imaging can be controlled such that it is implemented only at the end of the breathing cycle, under broadest reasonable interpretation, the end of the breathing cycle constitutes a start point for imaging that is based on the signals obtained from the respiration sensor (i.e. the respiration detector). Likewise, under broadest reasonable interpretation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman, Feng, Chalana and Lee so as to include the start and stop points in the ultrasound image data as disclosed in Vaezy in order to obtain ultrasound data when the patient is not breathing. Patient breathing can cause movement within the heart that distorts and/or adds noise to an ultrasound image. By starting the collection of ultrasound image data when the patient is not breathing, the ultrasound data is less prone to noise and can therefore yield an ultrasound image that is clearer. Likewise, the stop point can be reached when a breath is detected by the respiration sensor and therefore, ultrasound imaging can be stopped. Combining the prior art elements according to known techniques would yield the predictable result of acquiring ultrasound data that is less subject to motion artifacts.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg", Venkataraman et al. US 20170231602 A1 “Venkataraman”, Feng US 20110021915 A1 "Feng", Chalana et al. US 20060025689 A1 “Chalana” and Lee et al. US 20160157829 A1 “Lee” as applied to claims 1-3, 5-13, 15-17 and 22-24 above, and further in view of Sharma et al. US 20120134576 A1 “Sharma” and Savord et al. US 20060270934 A1 “Savord”.
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg discloses “wherein the trained neural network is configured to receive an image” (“In these embodiments, the App may employ a trained model, such as a trained neural network, that is configured to generate instructions to provide to the operator. In these examples, the trained model may receive an ultrasound image captured by the ultrasound device being used by the operator and provide, as an output, an instruction to provide the operator. The model may be trained using a database of annotated ultrasound images” [0006]. Therefore, the neural network model is capable of being trained with a plurality of ultrasound images contained within a database. Since the trained neural network may receive an ultrasound image, the trained neural network is configured to receive an image.).
The combination of Rothberg, Venkataraman, Feng, Chalana and Lee does not teach that the received image as “having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained, and to produce an output data set marking two most likely location of the endocardial border in each image pixel data column”.
Sharma discloses that the received image as “having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained” (“In order to normalize the size of training and test images, we resize each image to 256 x 256 pixels. For the column vector computation before the first stage for classification and the shape descriptors matrix computation, we use the values of R=10, S=24, m=RS=240 for all the training images as well as the test image” [0146]. In this case the test images constitute images that can be input into the neural network once it has been trained using the training images. In this case, since the training and testing images are each resized such that they are 256 x 256 pixels, under broadest reasonable interpretation, the image received by the trained neural network (i.e. the test image) can have a number of pixel data columns that is equal to that of the plurality of images with which the neural network was trained.).

The combination of Rothberg, Venkataraman, Feng, Chalana, Lee and Sharma does not teach “to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column”.
Savord discloses “to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column” (“In accordance with a further aspect of the present invention, the treatment location information is merged with the three dimensional ultrasonic image data to visually mark the treatment locations on the endocardial wall as shown by the circular markers 92, 94 in FIG. 14” [0042]. In this case, in order to visually mark the treatment locations on the endocardial wall (i.e. the endocardial border), under broadest reasonable interpretation, an output data set marking two most likely location of the endocardial border in each image pixel data column corresponding to the received (i.e. test) image had to have been produced. Therefore, under broadest reasonable interpretation, the trained neural network of Rothberg can be configured such that an output data set marking two most likely locations of the endocardial border as disclosed in Savord in each image pixel data column of Sharma (i.e. 256 x 256 pixels).).
.
Response to Arguments
Applicant’s arguments, see Remarks page -8, filed 09/15/2021, with respect to the rejection of the claims 1 and 22-23 under 35 U.S.C. 112(b) been fully considered and are persuasive. The examiner acknowledges that the term “interleaved” is intended to mean that the operation of the first and second imaging modalities are alternated. The rejection of claims 1 and 22-23 under 35 U.S.C. 112(b) are withdrawn.
Applicant’s arguments, see Remarks page 8-9, filed 09/15/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
In regard to claims 1 and 15, the examiner respectfully asserts that secondary reference of Venkataraman discloses “the first imaging modality and the second imaging modality being interleaved” Specifically, Venkataraman discloses “If the differing modalities are obtained during a single procedure without intervening patient movement, the different modalities of imaging may be obtained in  common frame of reference (FOR). That is, images acquired using different ultrasound modes may be acquire for the patient while the patient is in a single position. That is, the probe may be rotated a first time in a first imaging modality, then re-rotated in a different imaging modality one or more additional times” [0045]. In order for differing modalities to be obtained within a single procedure, under broadest 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner respectfully asserts that the secondary reference of Venkataraman was not incorporated to teach “to supply the ultrasound image data to a trained neural network that is configured to identify an endocardial border in the ultrasound image”. Venkataraman was incorporated into the rejection to teach “the first imaging modality” and the “second imaging modality” as stated in the 35 U.S.C. 103 section above. Furthermore, the examiner respectfully asserts that the primary reference of Rothberg supplies ultrasound image data to a trained neural network (see Rothberg: Claim 3) and the secondary reference of Feng teaches to identify an endocardial border in the ultrasound image (see Feng: 0027) for the reasons stated in the 35 U.S.C. 103 rejection above.
In spite of this disagreement, the examiner acknowledges that combination of references do not teach “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display” (Claims 1 and 15). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. US 20160157829 A1 “Lee” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amir US 20100232665 A1 “Amir”;
An et al. US 20130116578 A1 "An";
White US 20070196005 A1 “White”;
Nishiura US 20040247165 A1 “Nishiura”.
Amir is pertinent to the applicant’s disclosure because it involves “A method comprising: receiving digital pixel data corresponding to one or more M-mode images depicting at least a portion of an anatomical part […]” [Claim 1].
An is pertinent to the applicant’s disclosure because it discloses “In some examples, the physiological sensor 3015 can include a respiration sensor that provides a signal representative of respiration of the subject” [0184].
White is pertinent to the applicant’s disclosure because is discloses “the respiration signal can be used to exclude from the trace process data that may not represent heart wall motion. When the subject is breathing, the M-mode data can be corrupted due to the additional non-cardiac motion, which can make wall detection more difficult. Using the respiration signal, data representing the region over the respiration event can be excluded from the trace process” [0092].
Nishiura is pertinent to the applicant’s disclosure because it discloses “The image input section is configured to input time-series images obtained by acquiring an image including a first boundary of a wall and a second boundary of the wall” [0015] and “The thickness of the heart wall is calculated in accordance with each of line segments connecting points constituting the boundary 1. For example, with respect to a line segment A1-A2 connecting points A1 and A2, a point Bx that minimizes the distance from the points A1 and A2 is extracted from the points constituting the boundary 2 and the distance between the point Bx and a line passing through the ling segment A1-A2 is calculated. The calculated distance is regarded as the thickness of the heart wall” [0079].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793